Citation Nr: 0424424	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  04-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran served with the Merchant Marine during 
World War II.  A DD Form 214 shows the following dates as the 
veteran's periods of active duty for VA benefit purposes: 
June 12, 1944 to July 20, 1944; August 4, 1944 to December 
11, 1944; February 8, 1945 to April 27, 1945; and from April 
28, 1945 to July 5, 1945.  The veteran appealed the September 
2003 decision to the BVA, and the case was referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss is causally or 
etiologically related to the acoustic trauma he was exposed 
to during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the September 2003 rating decision as well as the January 
2004 Statement of the Case and April 2004 Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent a letter in May 2003 to the 
veteran that specifically informed him of the evidence 
necessary to substantiate his claim and the substance of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service records have been associated with the 
claims file, as were his VA outpatient records and private 
medical records.  Additionally, the veteran has been afforded 
a VA examination in connection with his claim for service 
connection.  The Board acknowledges that the evidence of 
record does not include service medical records, as the 
veteran served in the Merchant Marine.  However, the official 
logbooks of the ships on which he served were obtained and 
provide his duty listings.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements are not prejudicial to the veteran 
by virtue of the complete grant of benefits sought on appeal 
as discussed below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board finds that disposition of the 
appellant's claim service connection for bilateral hearing 
loss is appropriate.


Background and Evidence

A DD 214 shows that the appellant's only recognized active 
service in the Merchant Marine, for VA purposes, is the 
certified service from June 12, 1944 to July 20, 1944; August 
4, 1944 to December 11, 1944; February 8, 1945 to April 27, 
1945; and from April 28, 1945 to July 5, 1945.  Even if he 
had additional service in the Merchant Marine beyond July 
1945, this is not recognized as active service for VA 
purposes since it has not been certified as active service by 
the service department. See 38 C.F.R. § 3.203.  Current VA 
regulations do not recognize Merchant Marine service after 
August 15, 1945, as active service for compensation purposes. 
38 C.F.R. § 3.7(x)(15). Therefore, events that occurred 
during the appellant's Merchant Marine service after that 
time, including any acoustic trauma, are not a basis for 
service connection.  

The official logbooks of the vessels on which the veteran 
served show that he served as a fireman-watertender, oiler, 
and second elect.

Private medical records dated from December 1981 to November 
1986 indicate that the veteran was diagnosed in December 1986 
with moderate to severe bilateral hearing loss in the 
frequencies of 1000 to 8000 Hz and that he was evaluated for 
a hearing aid at that time.  The veteran indicated that his 
hearing loss had a gradual onset beginning in 1964 and that 
he had been exposed to noise in the engine room of a Merchant 
Marine ship and while performing tractor work.  

Private medical records dated from December 1981 to February 
2003 document the veteran's numerous audiograms, which showed 
bilateral hearing loss.  In January 2003, the veteran stated 
that he had been wearing hearing aids since the 1970s.  He 
also indicated that he had quite a bit of noise exposure 
during World War II and expressed concern as to whether that 
exposure could have led to his current hearing loss.  The 
treating physician, Thomas C. Kryzer, M.D., diagnosed the 
veteran with mild to profound sensorineural hearing loss in 
both ears as well as mild to moderate speech discrimination 
loss and noted that there had been incremental changes in all 
of the frequencies between the years of 1986 and 2003.  He 
also stated that the veteran's hearing loss above 1000 Hz 
could certainly be attributable to noise exposure, but it 
would be imperative to see old audiograms in order to better 
document the timing of the hearing loss.  Dr. Kryzer further 
commented that once noise exposure has ceased, hearing loss 
secondary to noise exposure also ceases, as it is not an 
ongoing problem.  In summary, he opined that the veteran's 
hearing loss above 1500 Hz was most likely attributable to 
noise exposure, but that the exact cause and nature would 
have to be sorted out with old audiograms.  In a letter to 
veteran dated in February 2003, Dr. Kryzer further clarified 
his opinion stating that hearing loss at 250 and 500 Hz was 
probably not noise related and that it was impossible to tell 
when an injury occurred unless one could reliably document 
this with audiograms.  He once again stated that it was clear 
that once noise exposure had been discontinued no further 
hearing loss from prior exposure would be seen.

Private medical records dated from June 1990 to October 2002 
report the findings of multiple audiograms, which indicated 
bilateral hearing loss.

Private medical records dated from April 1998 to June 2003 
document the veteran's treatment for his bilateral hearing 
loss, including appointments for his hearing aids and for a 
fungus infection in his right ear.

VA outpatient records dated from May 2001 to January 2003 
document the veteran's complaints, treatment, and diagnosis 
of bilateral hearing loss, including evaluations for hearing 
aids.  In November 2001, the veteran told the audiologist 
that he first began to notice his hearing loss in the 1960s.  
He also stated that his father had hearing loss and believed 
that the disorder might be genetic.  He did report a history 
of military noise exposure.  On the authorized audiological 


evaluation in November 2001, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
65
65
75
LEFT
40
60
60
75
85

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 80 in the left ear.  The 
veteran was diagnosed with mild to profound hearing loss in 
both ears.  In January 2003, the veteran sought an evaluation 
of his hearing loss, which he indicated had began during 
World War II while working in an engine room.  An audiology 
examination showed no hearing loss, but the physician noted 
that a private examination had found sensorineural hearing 
loss.

The veteran submitted a statement in November 2002 indicating 
that he did not file a claim for service connection sooner 
because he had not been considered eligible for veteran 
benefits until 1988 and that even then he was unaware of the 
compensation available for service-connected disabilities.  
He had also procrastinated in seeking treatment for his 
hearing loss.  Additionally, the veteran related that he was 
only exposed to loud noise while serving in the Merchant 
Marine onboard a ship in the engine room.  In particular, he 
stated that his voyage onboard a ship was short in July 1945 
because he had been granted a discharge due to the heat and 
noise of the engine room, which he could no longer tolerate.  
He also argued that his disability was not genetic.

In his May 2003 statement, the veteran related that he did 
not have any evidence to document his noise exposure in a 
freighter's engine room during World War II, but that there 
was abundant literature regarding noise in modern ship engine 
rooms.  He also contended that his disability was a 
presumptive condition.

The President of the United States Merchant Marine World War 
II organization submitted a letter on behalf of the veteran 
in October 2003 offering testimony concerning the engine room 
environment of the freighters on which the veteran shipped.  
In particular, he indicated that the veteran would have been 
exposed to a constant level of noise loud enough to make a 
conversation difficult if not impossible.  

In his October 2003 Notice of Disagreement, the veteran 
acknowledged that 1981 was the first year in which his 
hearing loss was confirmed by an audiogram.  However, he 
contended that there was an error in his treatment records, 
as he had not reported 1964 to be year of onset of his 
hearing loss.  In this regard, he claimed that his hearing 
loss had an onset in 1944 and that the disorder then became a 
real concern in the 1960s.  The veteran also argued that his 
hearing loss was not congenital and that he was also exposed 
to noise during gunnery practice without the benefit of ear 
protection.  He further stated that he had only been exposed 
to tractor noise for a few days in the summer following his 
graduation from college, which he believed was insignificant 
compared to the prolonged ship engine room noise.

The veteran was afforded a VA examination in December 2003 
during which it was noted that the veteran was a fireman in 
an engine room during his military service.  The veteran also 
reported having noise exposure during gunner training and 
indicated that he never wore ear protection during his period 
of service.  Although he worked around a tractor sporadically 
for one summer, he denied any excessive noise exposure 
following his separation from service, including recreational 
noise exposure.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
70
70
85
LEFT
335
60
60
75
90

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 68 percent in the left ear.  
The veteran was diagnosed with mild to severe sensorineural 
hearing loss in the right ear and with mild to profound 
sensorineural hearing loss in the left ear.  The audiologist 
opined that it was at least as likely as not that the 
veteran's current hearing loss was related to in-service 
acoustic trauma.  She also commented that the opinion was 
based solely on the information provided by the veteran and 
the audiograms associated with his claims file.  In this 
regard, she noted that there were no examinations in service, 
that the veteran denied excessive noise exposure following 
his period of service, and that audiograms performed through 
the years beginning in 1981 showed a progressive 
sensorineural hearing loss.  Further, she noted that the 
veteran's pure tone thresholds were worse than those given as 
"average" pure tone thresholds of individuals with 
presbycusis as recorded in The Handbook of Clinical 
Audiology, 3rd Edition by Jack Katz.  

In a January 2004 addendum to the December 2003 VA 
examination report, an otolaryngologist noted that the 
veteran reported having an onset of hearing loss in 1964, 
which later reached a plateau in 1977.  He commented that it 
is not fully known that hearing loss related to high 
frequency noise continues after cessation of that noise.  
Thus, for approximately 20 years the veteran apparently did 
not complain of hearing loss.  The otolaryngologist also 
indicated that the veteran had other factors contributing to 
hearing loss and stated that the veteran's bilateral hearing 
loss was probably not totally related to noise exposure 
during his military service.  He based this opinion on the 
fact that he did not complain of hearing loss until 1964.  He 
also commented that the hearing loss since that time had been 
gradual until the first documentation in 1981, and therefore, 
opined that the veteran's hearing loss was more likely not 
related to military service.

The veteran submitted another statement in March 2004 
continuing to express disagreement with the denial of his 
claim.  Among his numerous contentions, the veteran 
reiterated his argument that private medical records dated in 
December 1981 contained errors and that he is entitled to 
service connection on a presumptive basis.  He also noted 
that the January 2004 addendum to the December 2003 
examination report did not involve a second examination and 
argued that no physician had specifically stated that no 
relationship exists between his current disorder and noise 
exposure in service, as they have not entirely ruled out the 
possibility of a nexus.

In his June 2004 VA Form 646, the veteran's representative 
stated that the veteran did not have hearing loss prior to 
his period of service.  The veteran was assigned as an 
electrician, oiler, and fireman during his active service and 
also worked in the engine room on six different ship 
movements from June 1944 to October 1945.  The veteran was 
exposed to different types of sounds and noises during these 
assignments, yet adequate hearing protection was unavailable.  
The representative reiterated that the veteran had minimal 
noise exposure since his discharge. 

In an August 2004 informal hearing presentation to the Board, 
the veteran's representative acknowledged that there were no 
medical records available during the veteran's period of 
service, but noted that the RO had presumed acoustic trauma 
from engine noise based on the his duty assignments.  He also 
referenced nexus opinions associated with claims file.  More 
specifically, the representative contended that an 
audiologist is qualified to offer an opinion based on the 
symptoms of the veteran and that the Board must provide 
reasons or bases for the acceptance or rejection of 
conflicting medical opinions.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  More specifically, he 
claims that he was exposed to acoustic trauma during service 
and that his bilateral hearing loss resulted from that noise 
exposure.

Applicable law provides that disability compensation benefits 
may be awarded for a disease or injury incurred in or 
aggravated during active military, naval, or air service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.1, 3.4 (2002).  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  In order 
to establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Individuals and groups considered to have performed active 
military, naval, or air service include American Merchant 
Marine in oceangoing service performed during the Period of 
Armed Conflict, which extended from December 7, 1941, to 
August 15, 1945. 38 C.F.R. § 3.7(x)(15) (2000).  The veteran 
was apparently a member of the Merchant Marine for several 
years; however, only his periods of oceangoing service as 
verified in the record from June 12, 1944 to July 20, 1944; 
August 4, 1944 to December 11, 1944; February 8, 1945 to 
April 27, 1945; and from April 28, 1945 to July 5, 1945 are 
for consideration as active service in connection with this 
appeal.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
veteran currently has hearing loss by VA standards.  In 
addition, the veteran's duty assignments listed in the 
logbooks confirm his reports of having worked in the engine 
room onboard a ship.  Thus, it appears that the veteran was 
likely exposed to loud noise during his period of active 
service.  The question then remaining is whether the 
veteran's current bilateral hearing loss is related to his 
noise exposure during service.  

Although the veteran was not treated for or diagnosed with 
bilateral hearing loss during service or within one year 
thereafter, the Board notes that there are medical opinions 
associated with the claims file that pertain to the etiology 
of his bilateral hearing loss.  However, these medical 
opinions are conflicting.  In this regard, the Board notes 
that apparently based on the information provided by the 
veteran and a review of the claims folder including the 
audiograms associated with the veteran's claims file that 
were sporadically performed since 1981, the December 2003 VA 
audiologist concluded that it was at least as likely as not 
that the veteran's current hearing loss was related to in-
service acoustic trauma.  The claims file was also forwarded 
to a VA ears, nose and throat physician for review.  This 
examiner acknowledged that the veteran had worked in a very 
noisy environment in engine rooms aboard ships while in the 
Merchant Marine.  He also noted that it is not fully known 
whether hearing loss related to high frequency noise 
continues after cessation of that noise.  Parenthetically, 
the Board notes that Thomas C. Kryzer, M.D. in a February 
2003 letter stated that "[i]t is clear that once noise 
exposure has been discontinued no further hearing loss from 
prior exposure is seen."  In any event, in January 2004 the 
VA physician stated that the veteran's bilateral hearing loss 
was probably not "totally" related to his noise exposure 
for 13 months in the military service.  However, he concluded 
that the veteran's hearing loss was more likely not related 
to military service.  Thus, it appears that there is some 
internal inconsistency in this opinion.  In this regard, the 
Board notes that the applicable provisions of the relevant 
legal criteria only require that a causal relationship be at 
least as likely as not to exist in order to establish a claim 
for service connection.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these statements and opinions are of approximately 
equal probative value and persuasiveness.  Because there is 
at least an approximate balance of positive and negative 
evidence regarding the issue at hand, the Board finds that 
the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current hearing loss was incurred in service. 38 
U.S.C.A. § 5107(b) (West 2002)); 38 C.F.R. § 3.102 (2002).

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current bilateral hearing loss 
to the acoustic trauma he was exposed to during service, that 
doubt will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran was 
exposed to acoustic trauma during service and that his 
current hearing loss is related to that noise exposure.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



